FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GILBERTO MORALES-SANTOS,                          No. 11-71169

               Petitioner,                        Agency No. A088-644-235

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Gilberto Morales-Santos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations. Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Morales-Santos failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Morales-Santos’ contention that he was prevented from reasonably

presenting his case is not supported by the record and does not present a colorable

claim that establishes our jurisdiction. See id.

      Morales-Santos’ contention that his case warranted review by a three-

member panel of the BIA is unavailing. See 8 C.F.R. § 1003.1(e)(6).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                  11-71169